Name: Council Regulation (EEC) No 3598/82 of 30 December 1982 laying down for the period 1 to 31 January 1983 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 82 Official Journal of the European Communities No L 375 / 45 COUNCIL REGULATION (EEC) No 3598 / 82 of 30 December 1982 laying down for the period 1 to 31 January 1983 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Spain Article 2 1 . Fishing shall be subject to the holding on board of a licence , issued by the Commission on behalf of the Community , and to compliance with the conservation and supervisory measures and other provisions governing fishing in the zones referred to in Article 1 . 2 . The number of licences which may be issued to vessels flying the fls^g of Spain shall be as laid down in point 3 of Annex I. 3 . A vessel may hold only one licence . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Fisheries Agreement between the European Economic Community and the Government of Spain ('), and in particular Article 3 thereof, Having regard to the proposal from the Commission , Whereas fishing by Spanish vessels in the fishing zones of the Member States covered by Community rules on fisheries is authorized until 31 December 1982 pursuant to Council Regulation (EEC ) No 1041 / 82 of 29 April 1982 laying down for 1982 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Spain ( 2 ); Whereas consultations are now taking place between delegations of the Community and Spain on their reciprocal fishing possibilities in 1983 ; Whereas any interruption of reciprocal fishing activities should be avoided pending the outcome of those consultations ; Whereas , in order to avoid the interruption of fishing by Spanish vessels in the fishing zones of the Member States covered by Community rules on fisheries , appropriate measures must be adopted before 1 January 1983 ; Whereas , consequently , this measure should be adopted on a temporary basis , subject to its later inclusion in a definitive system to be adopted under Article 43 of the Treaty ; 4 . The skippers of vessels holding a licence must observe the special conditions laid down in Annex II . These conditions shall form part of the licence . However , in the case of vessels holding a licence referred to in point 3 ( d ), ( e ) or ( f) of Annex I , only points 1 and 2 of the special conditions laid down in Annex II must be observed . Article 3 1 . When an application for a licence referred to in point 3 ( a ), ( b ), ( c), ( e ) and ( f) of Annex I is submitted to the Commission , the following information shall be supplied : ( a ) name of vessel ; ( b ) registration number ; ( c ) external identification letters and numbers ; ( d ) port of registration ; HAS ADOPTED THIS REGULATION: Article 1 ( e ) name and address of the owner or charterer and , if the owner is a legal person , of the members ; ( f) gross tonnage and overall length ; ( g) engine power ; ( h ) call sign and radio frequency ; ( i ) intended method of fishing ; ( j ) intended area of fishing ; The only catches which vessels flying the flag of Spain are authorized to make during the period 1 to 31 January 1983 in the 200 mile fishing zones of the Member States covered by the Community fisheries rules shall be those set out in Annex I , within the quantitative limits laid down therein and caught under the conditions laid down by this Regulation . ( k ) species intended to be fished ; ( 1 ) period for which a licence is requested . 2 . Each licence shall be valid for one vessel only . When several vessels are taking part in the same fishing ( ») OJ No L 322 , 28 . 11 . 1980 , p . 3 . ( 2 ) OJ No L 120 , 1 . 5 . 1982 , p . 9 . No L 375 / 46 Official Journal of the European Communities 31 . 12 . 82 authorized to fish until confirmation has been received from the Commission ; such confirmation should be given within 36 hours , excluding public holidays . 2 . Should the Commission not be in possession of a new periodic programme or list four working days before the expiry of the preceding programme or list , the provisions applicable to the last week covered shall be applied for a further week . operation , each vessel must be in possession of a licence indicating this method of fishing . 3 . However , in the case of the fishing referred to in point 3 ( b ) and ( c) of Annex I , a single licence may be issued on request for two vessels whose particulars shall be entered at the same time on the licence . For each of the said types of fishing , the Spanish authorities shall provide a list of vessels which shall not exceed in number that fixed in the last column of point 3 ofAnnex I , specifying for which vessels a licence or a joint licence is requested and , where appropriate , the period of validity requested . Article 6 4 . A vessel may hold only one licence . Licences other than those referred to in point 3(e ) and ( f) ofAnnex I may be invalidated if the Commission does not receive , by the fifth and 20th day of each month , information communicated by the competent Spanish authorities concerning the catches made by each vessel and the landings made in each port during the previous fortnight .Article 4 1 . The licences referred to in point 3 ( d ) of Annex I may be issued only to vessels appearing on a list of vessels authorized to use such licences during the period referred to in Article 1 . This list shall provide the following particulars in respect of each vessel : Article 7  name of the vessel ,  registration number ,  external identification letters and numbers , 1 . Fishing with gillnets shall be prohibited . 2 . The vessels may have on board no fishing gear other than that necessary for the fishing authorized . 3 . Trawls , Danish seines or similar nets having mesh sizes smaller than 80 mm may not be used when fishing for hake , nor carried on board .  port of registry ,  name and address of the owner or charterer ,  gross tonnage and overall length ,  call sign and radio frequency . Article 8 1 . By-catches shall be permitted within the limits laid down in point 2 of Annex I. 2 . Vessels holding a licence entitling them to fish for tunny may not fish any species other than thunnidae ; they may not have on board any species other than thunnidae , with the exception of anchovies intended as live bait . 2 . The licences referred to in point 3 (d ) of Annex I may be used only by vessels included in a periodic programme . This programme shall give the names and registration numbers of all vessels authorized to use such a licence during the period covered , together with the dates on which each vessel may use such a licence . A periodic programme shall be valid for a period of at least one month and shall be introduced at least four working days before the beginning of the period which it covers . The duration for which each vessel may use a licence under the periodic programme shall be not less than two days . Approval of the various parts of a periodic programme shall be given by the Commission one working day before the date scheduled for their entry into force . Article 9 The period of validity of the licences referred to in point 3 of Annex I shall expire as soon as the Commission has established that the quantities laid down in point 1 of Annex I have been fished , and at the latest , on 31 January 1983 . Article S Article 101 . Notwithstanding the provisions of Article 4 , changes in the periodic programmes and lists may be requested in respect of vessels which have been prevented by force majeure from using the licence during the specified period . The vessels concerned shall not be 1 . Licences for vessels which have not complied with the obligations provided for in this Regulation may be withdrawn. 31 . 12 . 82 Official Journal of the European Communities No L 375 / 47 2 . The fishing referred to in point 3 ( d ) ofAnnex I may not take place east of 1 °48 ' W. Article 12 The competent authorities in the Member States shall take appropriate measures , including the regular inspection of vessels , to ensure implementation of this Regulation . 2 . Where a vessel infringes this Regulation by fishing without a valid licence in the zone referred to in Article 1 and where that vessel belongs to a shipowner who has one or more other vessels to which licences have been issued , one of such licences may be withdrawn . 3 . Vessels engaging in the type of fishing referred to in point 3 ( a ) of Annex I which have failed to comply with the obligations provided for in this Regulation shall not be granted a licence for a period of from four to 12 months from the date on which the infringement was committed . 4 . Vessels engaging in the type of fishing referred to in point 3 ( b ), ( c ), (d), ( e ) and ( f ) of Annex I which have failed to comply with the obligations provided for in this Regulation shall not be granted a licence for a period of from two to four months from the date on which the infringement was committed . 5 . No licence shall be issued during the , periods referred to in paragraphs 3 and 4 to a vessel belonging to a shipowner who also owns a vessel whose licence has been withdrawn . Article 13 Where an infringement is duly found to have taken place , the Member States shall , without delay , inform the Commission of the name of the vessel concerned and of any action they may have taken . Article 14 Article 11 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . It shall apply during the period 1 to 31 January 1983 . 1 . Fishing may not take place in a zone within ICES sub-areas VI and VII , situated south of 56 °30 ' N , east of 12 °W, and north of 50 °30 ' N. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 December 1982 . For the Council The President O. MÃLLER No L 375 / 48 Official Journal of the European Communities 31 . 12 . 82 ANNEX I 1 . Fishing quotas Species ICES sub-areas Quantity ( tonnes ) Hake VI 83 VII 283 VIII 342 ( ») Other species taken as by-catches of hake fishing VI 166 VII 566 VIII 684 Tuna VI , VII , VIII No limit ' Ray's bream VII g ), h ), j ), k ) No limit (&gt;) Catches made by vessels referred to under point 3 ( c) and ( d) are to be added to this quantity . 2 . Permitted by-catches Target species Species fished as by-catches Permitted limits of by-catches Hake Cod Haddock Whiting Pollack Saithe The total by-catches of these species may not exceed 3 % by weight of the total catch on board Clupeid fish Norway lobster The total by-catches of these species may not exceed 5 % by weight of the total catch on board Sole Plaice Herring By-catches of these species may not be kept on board Sardine Horse-mackerel By-catches of this species may not exceed 10 % by weight of the total catch or 10 % by weight of any sample of less than 100 kg of fish found to be on board in the vessel's hold after sorting Other species ( including invertebrates ) By-catches of all other species may not be kept on board 31 . 12 . 82 Official Journal of the European Communities No L 375 / 49 3 . Number of licences that may be issued for the various ICES sub-areas and divisions Type of fishing ICES sub ­ areas and divisions Number of licences Complete list of vessels ( a ) Vessels conducting hake fishing VI 17 (&gt;) VII 53 0 )  VIII 44 ( i ) P )  ( b ) Sardiners ( seiners less than 100 grt ) VIII 40 71 ( c ) Long-liners less than 100 grt Villa ) 5 25 (d) Fishing exclusively with rods from vessels not exceeding 50 grt VIII 50  ( e ) Tuna fishing VI , VII , No limit __ VIII ( f) Vessels fishing for Ray's bream VII No limit  g), h ), j ), k ) ( 1 ) Figure fixed on the basis of a standard vessel with a brake horsepower of 700 bhp . The conversion factors for vessels of another horsepower are as follows : Horspower Coefficient Less than 300 bhp 0-57 300 bhp or more , but less than 400 bhp 0-76 400 bhp or more , but less than 500 bhp 0-85 500 bhp or more , but less than 600 bhp 0-90 600 bhp or more , but less than 700 bhp 0-96 700 bhp or more , but less than 800 bhp 1-00 800 bhp or more , but less than 1 000 bhp 1-07 1 000 bhp or more , but not exceeding 1 200 bhp 1-11 Over 1 200 bhp 2-25 Long-liners other than those specified in 3 ( c ) 0-33 When applying these conversion factors to 'parejas', and 'trios' the horsepower of the individual vessel's engines are to be totalled . ( 2 ) The total number of long-liners , other than those referred to under (c ), authorized to fish in zone VIII shall be 15 . No L 375 / 50 Official Journal of the European Communities 31 . 12 . 82 ANNEX II Special conditions 1 . The fishing licence must be on board the vessel . 2 . The registration letters and numbers of the licensed vessel must be clearly marked on the bow of the vessel at both sides and on each side of the superstructure where they can best be seen . The letters and numbers shall be painted in a colour contrasting with that of the hull or superstructure and shall not be effaced , altered , covered or otherwise obscured , 3 . A log-book must be kept in which the following details are to be entered after each fishing operation : 3.1 . the quantity ( in kg) of each species caught; 3.2 . the date and the time of the beginning and end of fishing; 3.3 . the ICES statistical square in which the catches were made ; 3.4 . the fishing method used ; 3.5 . all radio messages transmitted in accordance with points 4 to 6 . 4 . Information must be transmitted by the licensed vessel to the Commission of the European Communities at Brussels ( telex address 24.189 FISEU-B ) via one of the radio stations listed in point 6.1 and in accordance with the following timetable : 4.1 . in the case of licences authorizing fishing for hake or sardines : 4.1.1 . on each occasion the vessel enters the 200 nautical mile fishing zone off the coasts of the Member States of the Community , which is covered by Community fisheries regula ­ tions ; 4.1.2 . on each occasion the vessel leaves the 200 nautical mile fishing zone off the coasts of the Member States of the Community , which is covered by Community fisheries regula ­ tions ; 4.1.3 . on each occasion the vessel moves from one ICES sub-area to another within the zones as defined in 4.1.1 and 4.1.2 ; 4.1.4 . on each occasion the vessel enters a Community port ; 4.1.5 . on each occasion the vessel leaves a Community port ; 4.1.6 . at weekly intervals , in respect of the week beginning either on the date on which the vessel first entered the zone referred to in 4 . 1 . 1 above or on the date on which the vessel left one of the ports referred to in 4.1.5 above . 4.2 . where the licence authorizes fishing for anchovies : 4.2.1 . on each occasion the vessel enters the 200 nautical mile fishing zone off the coasts of the Member States , which is covered by Community fisheries regulations ; 4.2.2 . on each occasion the vessel leaves the 200 nautical mile fishing zone off the coasts of the Member States of the Community , which is covered by Community fisheries regula ­ tions . 5 . The following details must be included in all messages transmitted in pursuance of point 4 : 5.1 . the date , time , geographical position and ICES statistical square ; 5.2 . the quantity ( in kg ) of each species of fish in the hold ; 5.3 . the quantity ( in kg ) of each species caught since the previous transmission ; 5.4 . the ICES statistical square in which the catches were taken ; 5.5 . the quantity ( in kg) of each species transferred to other vessels since the previous transmis ­ sion . 31 . 12 . 82 Official Journal of the European Communities No L 375 / 51 6 . The details provided for in point 5 must be transmitted in accordance with the following conditions : 6.1 . all messages must be transmitted via a radio station on the list below: Name Call sign North Foreland GNF Humber GKZ Cullercoats GCC Wick GKR Oban GNE Portpatrick GPK Anglesey GLV Ilfracombe GIL Niton GNI Stonehaven GND Portishead GKA GKB GKC Land's End GLD Valentia EJK Malin Head EJM Boulogne FFB Brest FFU Saint-Nazaire FFO Bordeaux-Arcachon FFC 6.2 . If for reasons of force majeure it is impossible for the message to be transmitted by the licensed vessel , it may be transmitted on that vessel's behalf by another vessel . 6.3 . Content of the message Messages transmitted under the provisions of the licence and in accordance with the timetable set out in point 4 must take into account the details required pursuant to point 5 and contain the following information :  name of vessel ,  call sign ,  external identification letters and numbers ,  licence number ,  serial number of the message for the voyage in question ,  indication of the type message taking into account the different points mentioned in point 4 ,  the geographical position and the ICES statistical square ,  the quantity ( in kg) of each species of fish in the holds using the code given in point 6.4 ,  the quantity ( in kg) of each species caught since the previous transmission ,  the ICES statistical square in which the catches were taken ,  the quantity ( in kg) of each species transferred to other vessels since the previous transmission ,  the name , call sign , and , if applicable , the licence number of the vessel to which the transfer was made ,  the name of the skipper . 6.4 . The code to be used to indicate the quantities of fish on board as mentioned in point 6.3 : A. Deep-water prawn (Pandalus borealis ) B. Hake (Merluccius merluccius ) C. Greenland halibut (Reinhardtius hippoglossoides ) D. Cod (Gadus morrhua ) E. Haddock (Melanogrammus aeglefinus ) F. Halibut (Hippoglossus hippoglossus ) G. Mackerel ( Scomber scombrus ) H. Horse-mackerel (Trachurus trachurus ) I. Round-nose grenadier (Coryphaenoides rupestris ) No L 375 / 52 Official Journal of the European Communities 31 . 12 . 82 J. Saithe (Pollachius virens ) K. Whiting (Merlangus meriangus ) L. Herring (Clupea harengus ) M. Sandeel (Ammodytes sp ) N. Sprat (Clupea sprattus ) O. Plaice (Pleuronectes platessa ) P. Norway pout (Trisopterus esmarkii ) Q. Ling (Molva molva ) R. Other S. Shrimp (Pandalidae ) T. Anchovy (Engraulis encrassicholus ) u. Redfish (Sebastes sp ) v. American Plaice (Hypoglossoides platessoides ) w. Squid ( Illex ) x . Yellowtail (Limanda ferruginea ) Y. Blue whiting (Gadus poutassou) z. Tuna (Thunnidae ) AA . Blue ling (Molva dypterygia ) BB . Tusk (Brosme brosme) CC . Dogfish ( Scyliorhinus retifer ) DD. Basking shark (Cetorhindae ) EE . Porbeagle (Lamma nasus ) FF . Squid loligo (Loligo vulgaris ) GG . Ray's bream (Brama brama) HH . Sardine (Sardina pilchardus )